     Case 1:20-cv-00851-SHR-EB Document 9 Filed 06/01/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT RUFF,                       :
    Petitioner                     :
                                   :            No. 1:20-cv-851
     v.                            :
                                   :            (Judge Rambo)
WARDEN FCI SCHUYLKILL,             :
   Respondent                      :

                                ORDER

     AND NOW, on this 1st day of June 2020, for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   The Clerk of Court is DIRECTED to substitute the Warden of FCI
          Schuylkill as the Respondent in the above-captioned case;

     2.   Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
          § 2241 (Doc. No. 1) is DISMISSED;

     3.   Petitioner’s request for the appointment of counsel (Doc. No. 3) is
          DENIED; and

     4.   The Clerk of Court is DIRECTED to CLOSE the above-captioned
          case.

                                   s/ Sylvia H. Rambo
                                   United States District Judge
